Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
General Information
The merits of this case have been carefully reexamined in light of applicant's response received 03/03/2022.  It is the Examiner's position that the rejection of record under 35 USC 112 has not been overcome by applicant's amendment. Additionally, the amendment introduces new matter to the disclosure and is rejected under 35 U.S.C. 112(a) in the following office action.
35 USC 112 (a) and (b)
The claim is rejected under 35 U.S.C. 112 (a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling for the following reasons:
Reproduction 1.1 is inconsistent with the other views. Reproduction 1.1 shows solid lines on the article (indicated below) that are shown as broken lines in the other views. Consistency is required.

    PNG
    media_image1.png
    1278
    1432
    media_image1.png
    Greyscale

Reproduction 1.2 is inconsistent with the other views. Reproduction 1.1 shows solid lines on the article (indicated below) that are shown as broken lines in the other views. Consistency is required.

    PNG
    media_image2.png
    412
    1431
    media_image2.png
    Greyscale

Reproduction 1.4 is inconsistent with the other views. Reproduction 1.1 shows solid lines on the article (indicated below) that are shown as broken lines in the other views. Consistency is required.

    PNG
    media_image3.png
    1528
    928
    media_image3.png
    Greyscale

Reproduction 1.5 is inconsistent with the other views. Reproduction 1.1 shows solid lines on the article (indicated below) that are shown as broken lines in the other views. Consistency is required.

    PNG
    media_image4.png
    1501
    925
    media_image4.png
    Greyscale

Reproduction 1.6 is inconsistent with the other views. Reproduction 1.6 shows solid lines on the article (indicated below) that are shown as broken lines in the other views. Consistency is required.

    PNG
    media_image5.png
    459
    1686
    media_image5.png
    Greyscale

Reproduction 1.1 is inconsistent with reproduction 1.2. Reproduction 1.2 shows the indicated lines (indicated below) as broken lines, and reproduction 1.1 shows the indicated lines as solid lines. Consistency is required.

    PNG
    media_image6.png
    602
    1429
    media_image6.png
    Greyscale

Reproduction 1.5 is inconsistent with reproduction 1.2. Reproduction 1.5 is missing a broken line on the front of the article (indicated below) that is seen in reproduction 1.2. Consistency is required.

    PNG
    media_image7.png
    689
    1432
    media_image7.png
    Greyscale

The scope of the claim is unclear. Specifically, portions/surfaces of the article are not clearly shown as forming part of the claim. Various surfaces are bounded by solid lines on one side and broken lines on another; absent clear surface shading or indication of any broken lines as claim boundaries, a question arises whether those surfaces form part of the claim.  As currently disclosed it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image8.png
    476
    1654
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    1113
    676
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    820
    608
    media_image10.png
    Greyscale



Because of the inconsistencies, and insufficient information in the drawings provided, the claimed design is in fact subject to multiple interpretations, and one of ordinary skill in the art would not be able to reproduce the design without the use of conjecture. This renders the claim indefinite and non-enabled. In order to overcome this refusal, it is suggested that the design be shown clearly and consistently among the views. However, care must be taken to not introduce new matter. It is recommended that the images be clean, sufficiently dense and dark, and well-defined in the replacement reproductions. When preparing new or replacement reproductions, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

35 U.S.C. 112 (a)
The claim is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the description requirement. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that applicant was in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
Specifically, there is no support provided in the original disclosure for a design that does not include the solid line on the article (indicated below) in reproductions 1.3 and 1.4, previously shown with it. This change was not originally described.

    PNG
    media_image11.png
    559
    980
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    914
    1120
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    396
    1329
    media_image13.png
    Greyscale

To overcome this rejection, applicant may attempt to demonstrate that the original disclosure establishes that he or she was in possession of the amended claim or submit new amended drawings that show consistency with the original disclosure. The new amended reproductions must be drawn with exact scale, shape and overall appearance of the original.
Discussion of the Merits of the Case:
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.


Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).  
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form 
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012

See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darcey.gottschalk@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence

The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
The claim is again and FINALLY REJECTED under 35 USC 112 (a) and (b) and 35 USC 112 (a) for new matter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner’s supervisor, Manny Matharu, by phone at 571-272-8601. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

/STEVEN J CZYZ/Primary Examiner, Art Unit 2922